      Case 2:17-cv-04663-DWL Document 337 Filed 09/03/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kim Cramton,                                        No. CV-17-04663-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Grabbagreen Franchising LLC, et al.,
13                  Defendants.
14
15          During the Final Pretrial Conference on May 27, 2020, the Court ruled on several
16   motions in limine but declined to issue a merits ruling on Cramton’s motion in limine to

17   exclude Defendants’ damages defense. (Doc. 309.) Instead, the Court solicited additional
18   briefing from the parties, “permit[ting] each side to file a motion to exclude the other side’s

19   theories and/or evidence bearing on damages no later than June 17, 2020.” (Id. at 2.) The

20   Court also solicited additional briefing concerning Defendants’ contention that Cramton
21   waived her right to a jury trial, set a tentative trial date of October 13, 2020, and referred
22   the parties to a magistrate judge for a settlement conference. (Id. at 1-3.)

23          Much has occurred since the Final Pretrial Conference. On the briefing front,

24   Defendants filed their motion to strike Cramton’s jury demand, which is now fully briefed

25   (Docs. 322, 324, 331), and each side filed a motion to exclude the other side’s damages

26   theories and evidence (Docs. 320, 321). Each side also filed a response to the other side’s
27   damages-related motion (Docs. 325, 327), but only Defendants filed a reply (Doc. 330).
28   This prompted Cramton to move to strike Defendants’ reply (Doc. 333) and Defendants to
      Case 2:17-cv-04663-DWL Document 337 Filed 09/03/20 Page 2 of 3



 1   respond to the motion to strike (Doc. 334). Meanwhile, on the trial front, the parties’ efforts
 2   to settle the case proved unsuccessful (Doc. 336) and the COVID-19 pandemic has,
 3   unfortunately, not eased to the point that the current trial date is viable.
 4          The Court is in the process of reviewing the pending motions, but it is necessary to
 5   address a few preliminary matters before those motions are resolved. First, as noted, the
 6   current trial date of October 13, 2020 is unrealistic in light of current conditions.
 7   Accordingly, it will be vacated. (See Doc. 323 at 22 [explanation during Final Pretrial
 8   Conference that “we should get something on the calendar for this Fall, with the notion that
 9   if the situation has stabilized we’ll proceed” but “if COVID-19 is still interfering with jury
10   trial efforts, we can then as the trial date gets closer talk about a further extension”].) After
11   the pending motions are resolved, the Court will hold a status conference to solicit the
12   parties’ views on rescheduling.
13          Second, Cramton’s motion to strike (Doc. 333) will be denied. Although Cramton
14   is correct that a party ordinarily may not file a reply in support of a motion in limine, the
15   Court didn’t intend for the damages-related motions it solicited during the Final Pretrial
16   Conference to function as motions in limine—instead, it viewed them as Rule 37 motions
17   to exclude. This is why the minute entry from the May 27, 2020 hearing authorized the
18   parties “to file a motion to exclude the other side’s theories and/or evidence bearing on
19   damages” (Doc. 309 at 2) and why the Court clarified during the hearing that a 17-page
20   limit would apply (Doc. 323 at 94)—motions in limine are ordinarily subject to much
21   shorter page limits.
22          In any event, even though Defendants correctly understood these instructions as
23   implicitly authorizing a reply, it is understandable that Cramton could have reached a
24   different interpretation. Thus, although the Court will not strike Defendants’ reply, it will
25   permit Cramton, if she so chooses, to file a reply in support of her damages-related motion.
26   That reply must not exceed 11 pages and must be filed by September 10, 2020. No
27   extensions will be granted because, as noted, the Court is in the process of reviewing the
28   remaining pending motions (Docs. 308, 320, 321, 322) and hopes to rule soon.


                                                   -2-
      Case 2:17-cv-04663-DWL Document 337 Filed 09/03/20 Page 3 of 3



 1         Accordingly, IT IS ORDERED that:
 2         (1)    The current trial date of October 13, 2020 is vacated.
 3         (2)    Cramton’s motion to strike (Doc. 333) is denied.
 4         (3)    Cramton may file a reply in support of her damages-related motion (Doc.
 5   320) by September 10, 2020. The reply shall not exceed 11 pages.
 6         Dated this 3rd day of September, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
